Citation Nr: 0017933	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-17 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a combat veteran of World War II.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from rating determinations by the Phoenix Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

The appellant is not shown to currently have PTSD or any 
other mental disorder.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the 
appellant's wartime service, nor is it proximately due to a 
service-connected disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., it must conform to the requirements of DSM-
IV (American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

Background

The appellant is a combat veteran, having served in various 
campaigns in Europe during World War II, and his military 
decorations include the Purple Heart Medal for wounds 
sustained in Belgium on November 5, 1944.  The available 
service medical records indicate that he was treated for 
facial lacerations on November 5, 1944, which did not require 
hospitalization.  Copies of various Medical Officer's Reports 
from his unit indicate that he went on sick call on 
November 17, 18, 19 and 20, 1944 for unspecified complaints; 
and was returned to duty each time.  

A service comrade of the appellant's has submitted several 
written statements in which he attests that the appellant 
sustained head and neck injuries on November 5, 1944, when 
the roof of his billet in Belgium collapsed on him after a 
German V-1 bomb hit nearby, causing him to complain of a 
ringing in his ears for months afterward.  

Entitlement to service connection has been established for a 
scar on the right frontotemporal area, bilateral hearing 
loss, and tinnitus.  Although the appellant has filed 
numerous claims for VA disability benefits over the years, he 
did not file a claim seeking service connection for PTSD or 
for any other mental disorder until April 1996, more than 
50 years after his discharge from active military service.  

On VA PTSD examination of the appellant in May 1996, both he 
and his wife were interviewed and both denied that he had any 
mental illness.  Instead, they described some frustration and 
anxiety related to his hearing impairment, and especially 
relating to his failure up to that time to obtain VA 
compensation benefits for his hearing impairment.  The 
appellant denied any problems with sleep, concentration, 
appetite or substance abuse.  He also denied having 
nightmares, crying spells or significant depression.  He 
disavowed any problems with his job after service, and 
reported that he had been married to his wife for 50 years.  
On examination, he was hard of hearing, but his mood was 
good, there was no evidence of any psychotic symptoms, 
cognitive functions were grossly intact, and insight and 
judgment were both good.  The VA examiner concluded that 
there was no evidence of a major mental illness demonstrated 
on examination.  

In January 1997, J. Martin, D.O., reported that the appellant 
had been under his care for the "usual complaints" 
including loss of hearing and tinnitus.  He felt that the 
appellant's otic problems were associated with ear damage 
received in a World War II blast injury; he indicated that 
"[t]his has also resulted in post-traumatic stress disorder 
that the patient continually has major problems in 
controlling."  Dr. Martin described no symptoms associated 
with this alleged PTSD, nor did his reported diagnosis comply 
with other requirements of DSM IV.  

The appellant was afforded a VA PTSD examination with another 
clinical examiner in June 1998.  That examiner reported that 
he had reviewed the contents of the claims file and noted 
that communication did not appear to be hindered because of 
the appellant's hearing impairment.  In any event, with the 
appellant's permission, his spouse also participated in the 
interview and examination.  After noting his military 
history, the VA examiner indicated that the appellant's 
overall tendency was to deny or minimize the existence of any 
psychological problems.  His chief complaints at that time 
were headaches and pain in his right leg.  He denied ever 
seeking or receiving any psychiatric or psychological 
treatment, and he specifically denied any current problem 
with depression, anger, irritability or mood swings.  
Regarding depression, he reported that he would get mildly 
depressed "when something does not go right;" however, he 
denied that there were episodes of crying, suicidal ideation 
or other depressive symptoms.  

Although he admitted to having some problems with sleeping, 
the appellant specifically denied experiencing any nightmares 
or bad dreams.  Thoughts of his combat and military 
experiences happened "very, very little," and did not 
disturb him when they did occur.  He reportedly felt that his 
life had been "pretty decent," despite some recent 
complaints of forgetfulness, such as forgetting to take a 
shopping list to the grocery store.  His main concern at 
present was his health and making sure his wife was taken 
care of.  His wife added that he was very hard of hearing and 
continued to have headaches.  The only medication he was 
currently taking was reportedly for his headaches.  It was 
further reported that the appellant had nine siblings with 
whom he still maintained a relationship.  He had been married 
to his spouse since 1946; described his marriage as "great, 
no problem;" and had three children with whom he got along 
"swell."  He also engaged in social activities with family 
and friends.  He reported having retired in 1972 from General 
Motors after working there for 25 years in production 
management.  

On mental status evaluation in June 1998, the appellant's 
immediate memory was good, but his recent memory was poor.  
He was oriented in all spheres; his speech was normal; 
thought process production was spontaneous and abundant; and 
his thought content was neither suicidal nor homicidal.  
There were no delusions, ideas of reference or feelings of 
unreality.  His abstract ability was good, as was his 
concentration and judgment.  He was alert and responsive, and 
his self-reported mood was "not too bad."  The Axis I 
diagnosis on completion of this examination was "No mental 
disorder" and at Axis IV it was noted that there were "[n]o 
acute stressors."  The examiner emphasized that he reached 
the same conclusion reached by a prior VA psychiatric 
examiner, and it was noted by way of explanation that there 
was no evidence of major mental illness found, and 
specifically, insufficient symptoms to establish a diagnosis 
of PTSD.  

In a September 1998 letter, L. Fairbanks, M.D., (who styled 
himself as a specialist in Family Practice) indicated that he 
had been the appellant's regular physician since March 1998 
and he reported that the appellant's current diagnostic 
problems include sinusitis, benign prostatic hypertrophy, 
chronic obstructive pulmonary disease, stress with anxious 
depression over his health status, chronic right-sided 
hearing loss, and a visual floater in the left eye.   

Analysis

The elements of a well-grounded PTSD claim are medical 
evidence of current disability, lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
disability.  See Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).  Only the evidence in support of the claim is to be 
considered at this threshold stage, see Arms v. West, 12 Vet. 
App. 188, 195 (1999), overruled in part on other grounds by 
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  The 
established fact that the appellant is a World War II Purple 
Heart recipient and the brief medical statement from Dr. 
Martin suffice to well ground this claim.  Nevertheless, the 
Board is confronted in this appeal with somewhat 
contradictory medical evidence.  Thus, it is necessary to 
determine which evidence is more probative and credible.  

On the one hand, the appellant's personal osteopathic 
physician has reported that the appellant has PTSD resulting 
from his service-related ear damage.  However, this physician 
has not asserted or demonstrated any particular expertise in 
psychiatric medicine, he has not described any symptoms in 
relation to the alleged PTSD, and he has otherwise failed to 
meet the requirements for a valid diagnosis of PTSD under DSM 
IV.  Likewise, the appellant's personal family physician has 
asserted that the appellant has "stress with anxious 
depression" over his current health status, which appears to 
be merely an acute and situational reaction precipitated by 
his current health problems in general, both service-
connected and otherwise.  This physician has not reported a 
diagnosis of PTSD or any other chronic psychiatric disability 
under the DSM IV criteria.  Neither of these physicians has 
reviewed the extensive historical medical material contained 
in the claims file.  Consequently, the Board cannot accord 
such vague and general statements, unsupported by any 
reference to specific symptoms or to the diagnostic criteria 
in DSM IV, much in the way of probative value or weight.  

On the other hand, two separate VA examiners with expertise 
and experience in psychiatric matters have carefully reviewed 
the relevant historical medical material in the claims file 
and then interviewed both the appellant and his wife in some 
depth; they have both concluded that the appellant currently 
has no mental illness or psychiatric disorder of any kind, 
including PTSD.  The reports of these two VA psychiatric 
examinations of the appellant not only are in total agreement 
with each other, but also are much more full and 
comprehensive than the vague and unsupported remarks by the 
appellant's two personal physicians.  

It is clear from this medical evidence that the appellant has 
experienced a quite successful adjustment to his combat 
experience in World War II, more than 50 years ago.  He has 
had a successful marriage and business career; his family and 
social life have remained active; he has never sought nor 
required psychiatric or psychological treatment of any sort; 
and he currently manifests no symptoms of PTSD or any other 
chronic psychiatric disorder.  By his own admission, his life 
since his discharge from military service in 1945 has been 
"pretty decent."  

The Board finds the reports of the two VA psychiatric 
evaluations of the appellant in May 1996 and June 1998 to be, 
by far, most probative concerning the issue in this appeal.  
The preponderance of the evidence convincingly establishes 
that the appellant does not currently have PTSD or any other 
chronic psychiatric illness.  Although his exposure to 
stressful circumstances during combat is not disputed, the 
presence of a current psychiatric disability has not been 
established by the medical evidence.  Accordingly, this 
appeal must be denied.  


ORDER

Service connection for PTSD is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

